Citation Nr: 0938831	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1950 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

A Video Conference hearing was scheduled for July 2009.  In 
correspondence of June 2009 the appellant cancelled the 
hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Varicose veins of the right leg were not manifest in service 
and are not otherwise related to service.


CONCLUSION OF LAW

Varicose veins of the right leg were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide. 38 
U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 
3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining and the evidence necessary to establish entitlement 
to the benefits sought including the types of evidence that 
would assist in this matter.  The letter also notified him of 
the disability rating and effective date elements.  The 
notice predated the rating decision.  

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records and post- service treatment records have been 
associated with the claims folder.  VA afforded the appellant 
an opportunity to appear for a video conference hearing but 
the appellant cancelled the hearing.  The appellant was also 
provided a VA examination in September 2006.  The examination 
was adequate in that it included a review of the claim file, 
an interview of the appellant, and a physical examination.  

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the Veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The duties under 
the VCAA have been fulfilled and appellate review may 
proceed.

Legal Criteria and Analysis

The appellant is seeking service connection for varicose 
veins of the right leg.

Service treatment records are completely silent for any 
complaints of, treatment of or findings of varicose veins of 
the right leg.  Records of May 1954 show that the appellant 
was diagnosed with varicose veins of the left leg and was 
referred to the surgical clinic.  Records of a surgical 
clinic consult later that same month show the appellant was 
diagnosed with severe varicose veins of the left leg which 
had been there for several years and surgery was recommended.  
He underwent a stripping of the greater saphenous vein of the 
left leg later that same month.  

A Separation physical of September 1954 noted the appellant 
had undergone a vein stripping and ligation of the left leg 
in May 1954; he was hospitalized for five days and had a 
normal recovery.  He denied all other pertinent pathology.

Private medical treatment records of July 2004 show bilateral 
venous Doppler examination for venous mapping was conducted.  
It was noted the ultrasound technician mapped the saphenous 
system of the right leg and that the saphenous system of the 
left was not present.  It was further noted that the caliber 
of the right greater and lesser saphenous veins is good in 
its entire.  A map was drawn of the leg.  Proximally the 
greater saphenous vein measured 7.4 mm and diameter tapering 
to 4 mm in its upper third to 2.5 mm in its mid portion.  It 
then extends up to a 4 mm diameter at the ankle.

A VA examination report of September 2006 notes that the 
appellant reported that he had both legs operated on in 
service for correction of varicose veins.  The examiner noted 
service treatment records only showed that the left leg 
saphenous vein was surgically repaired.  Physical examination 
showed varicose veins on the left and right lower leg.  
Regarding the right leg, the examiner noted there were minor 
dilated and mildly torous leg veins.  The diagnosis was 
bilateral varicose vein greater on the left than the right.  

In a May 2008 letter, the appellant stated that he had both 
legs operated in service and that is something he would not 
forget.

The appellant has appealed the denial of service connection 
for varicose veins of the right leg.  Veterans are entitled 
to compensation from the DVA if they develop a disability 
"resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so- called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed.Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In essence, the appellant has alleged that he developed right 
and left varicose veins in service.  He has alleged that both 
his legs were operated on in service for treatment of the 
varicose veins.  In the VA Form 9 of July 2007 he stated that 
he had his right leg vein stripped in service in June 1954.  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing all the 
evidence, to include the absence of contemporary medical 
evidence.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Court in Barr, supra, has held that the 
Veteran is competent to state he has varicose veins.  
Therefore, the appellant is competent to report that he had 
varicose veins of the right leg in service and that he had 
surgery for the same.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra.  In that regard, the Board notes that all of the in 
service treatment records showed diagnoses of and treatment 
for varicose veins on the left leg and not the right leg.  A 
review of the record reflects that the service records are 
completely silent for any complaints of, treatment for or 
findings of varicose veins on the right leg.  Moreover, while 
there is evidence of vein stripping in service, the same is 
solely related to the left leg.  When seen for separation, 
the left surgery was noted, but all other pertinent pathology 
was denied.  We find it improbable that the surgeon and the 
Veteran would mention the left leg and not the right.  
Furthermore, when examined for separation in 1954, the 
evaluation for varicosities was normal.  Finally, the Board 
notes the private medical records of July 2004 which show 
that the right leg's saphenous vein system was mapped and 
measured.  Therefore, the Board finds that the objective 
evidence of record is against the appellant's allegations 
that he had the veins in his right leg stripped in service.  
As such, the Board finds the appellant's allegations 
regarding the presence of varicose veins while competent are 
unreliable and not credible.  The appellant's allegation of 
varicose veins of the right leg and vein stripping of the 
right leg are far less probative than the in service records, 
the normal findings at separation, the denial of pertinent 
pathology at separation and the post service records showing 
that the appellant's right leg saphenous vein system is still 
present.  In sum, the appellant's report of in-service 
varicose veins on the right and surgery are less probative 
than the contemporaneous records.

Furthermore, to the extent that the appellant may be claiming 
continuity of symptomatology since service, the Board finds 
that the continuity of symptomatology is not shown by the 
record.  At separation from service the lower extremities and 
evaluation for varicosities were normal.  It was noted the 
appellant had undergone vein stripping on the left leg, but 
the examination report was completely silent for any findings 
regarding the right leg.  Moreover, the first evidence of 
record of varicose veins of the right leg is not until the VA 
examination of September 2006.  This is more than 50 years 
after separation from service.  Therefore, the Board finds 
that the reliable evidence of record shows a remote post-
service onset of varicose veins of the right leg and the 
assertion of either chronicity or continuity is unreliable.  
Therefore, service connection is not warranted.

Consequently, the Board finds that the more probative 
evidence of record establishes a remote postservice onset of 
varicose veins of the right leg and service connection is not 
warranted.  

Lastly, the Board recognizes that certain chronic diseases, 
including cardiovascular-renal disease, may be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Although varicose veins is not specifically listed as 
a chronic condition under 38 C.F.R. § 3.309, to whatever 
extent it may be considered a cardiovascular disease and 
therefore, might be considered as subject to the one-year 
presumption, the record does not show that varicose veins of 
the right leg was manifested to a compensable degree within a 
year of service.  Indeed the first post-service evidence of 
varicose of the right leg, as noted above, is not for many 
decades.  Therefore, presumptive service connection is not 
warranted.     

In summary, the evidence shows that the Veteran did not have 
varicose veins of the right leg during active service, and 
that his varicose veins of the right leg did not manifest to 
a compensable degree within a year of service.  Accordingly, 
the Board concludes that varicose veins of the right leg were 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Service connection for varicose veins of the right leg is 
denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


